DETAILED ACTION
Claims 1-14 were rejected in the Office Action mailed 02/07/2022. 
Applicant filed a request for continued examination and amended claims 1 and 8 on 04/26/2022. 
Claims 1-20 are pending, of which claim 15-20 are withdrawn. 
Claims 1-14 are rejected. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2005/0009428) (Porter) in view of Joachim et al. (US 5,869,142) and Riley et al. (US 4,133,928) (Riley), taken in view of evidence provided by Young (Oleic Acid). 
Regarding claims 1-5, 7-12, and 14
Porter teaches a cementitious board comprising a cementitious core and a reinforcing fabric disposed on at least one face of the cementitious core, wherein a resinous coating is applied to the reinforcing fabric. The reinforcing fabric is a non-woven scrim comprising glass fibers made of C-glass. See, e.g., abstract, paragraphs [0019], [0057-0058], and [0093], and claim 5. Porter teaches the C-glass fibers are coated with a polyvinyl chloride plastisol resinous coating (i.e., polymer composition comprising a polymer consisting essentially of polyvinyl chloride) in liquid form in order to make the fibers alkali-resistant. The polyvinyl chloride plastisol virtually completely encapsulates each strand, i.e., a continuous coating. Paragraphs [0085], [0088], and [0093]. 
Porter does not explicitly teach the coating comprising an alkali scavenger, wherein the alkali scavenger is present at about 0.5% by weight to about 20.0% by weight of the total weight of the coating, wherein the alkali scavenger comprises an acid having a pKa of greater than about 3, wherein the acid is in a liquid state at 25ºC, wherein the acid is homogenously dispersed within the coating (A) or the thickness of the coating (B).

With respect to the difference, Joachim (A) teaches applying a weak acid to a glass fiber mat before hardening the binder to improve the mechanical properties of the glass fiber mat, wherein the weak acid has a pKa value of more than 4 and a particularly suitable weak acid is oleic acid. See, e.g., abstract, column 1, lines 45-52, and column 2, lines 4-13 and 46-48.
Joachim teaches the weak acid is added in an amount of 0.5 to 10% by weight based on the solids content of the binder, wherein the weak acid can be added to the liquid binder and thus applied with the liquid binder onto the glass fibers. Column 1, lines 56-59 and column 2, lines 46-48.
As Joachim expressly teaches, applying the weak acid to the glass fiber mat improves in particular the tensile strength and the recovery of the mat after compression, especially when the mat has been stored for some time (i.e., aged), in particular the tensile strength and the recovery of mats comprising glass fibers having an alkali oxide content of 8 to 25 mol percent. Column 2, line 56 – column 3, line 2.
As Joachim expressly teaches, when the acid is added in an amount of less than 0.5% by weight, no improvement of the mechanical properties is observed. Column 1, lines 59-61. 
 As Joachim expressly teaches, when the acid is added in an amount of more than 10% by weight, no improvement of the mechanical properties is observed, but actually a reduction of mechanical properties. Column 1, lines 61-64. 
Joachim and Porter are analogous art as they are both drawn to coating compositions for glass fiber fabrics. 
	In light of the motivation of applying a weak acid to a glass fiber fabric as provided by Joachim, and given Porter teaches C-glass fibers possess an alkali oxide content of 9-21 mol% (Porter, Table 1; 0-8 boric oxide + 9-13 soda = 9-21 mol%), it therefore would have been obvious to one of ordinary skill in the art to include oleic acid in an amount of 0.5 to 10% by weight of the polyvinyl chloride resinous coating of Porter, in order to improve the mechanical properties of the C-glass fibers of the nonwoven scrim, particularly tensile strength and the recovery after compression, with respect to aging, and thereby arrive at the claimed invention. 

	With respect to the difference, Riley (B) teaches a fiber reinforced composite of cementitious materials reinforced with strong reinforcing fibers, e.g., glass. The glass fibers are coated with a thermoplastic organic polymer, as uncoated glass fibers are subject to attack by alkalis present in the cement. The thermoplastic organic polymer coating protects the glass fiber from physical damage during handling, weaving, cutting, packaging, etc. and from damage by water solvents or chemical attack. Suitable thermoplastic organic polymer coatings include polyvinyl chloride coatings. The thickness of the coating is thick enough to ensure the entire continuous coating over the major proportion of the entire surfaces of the fibers so that heat softening and pressing will not cause significant voids in the coating to form and thin enough to avoid forming an impractically bulky fiber and increase the costs without achieving technical benefits. Coatings of thickness about 0.3 to 5 mils, i.e., about 8 to 127 microns, are normally satisfactory. See, e.g., abstract and col. 3, lines 55-61, col. 4, lines 5-10, 29-30, and 49-57. 
	Riley and Porter in view of Joachim are analogous art as they are both drawn to forming alkali-resistant glass fibers for cementitious compositions. 
	In light of the disclosure as provided by Riley, it therefore would have been obvious to one of ordinary skill in the art to modify the polyvinyl chloride resinous coating of Porter in view of Joachim, such that the thickness of the coating is in the range of about 8 to about 127 microns, in order to form a coating that is thick enough to ensure a continuous coating on the fibers so that heat softening and pressing will not cause significant voids in the coating to form, thin enough to avoid forming an impractically bulky fiber and increase the costs without achieving the technical benefits, and to form the alkali-resistant coating with predictable success as Riley teaches this thickness range is satisfactory, and thereby arrive at the claimed invention. 

Given that the composition and components of the polyvinyl chloride resinous comprising oleic acid of Porter in view of Joachim and Riley is substantially identical to the composition and components as used in the present invention, as set forth above, it is clear that the oleic acid of Porter in view of Joachim and Riley would intrinsically homogenously disperse within the polyvinyl chloride resinous coating, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	As evidenced by Young, oleic acid is a liquid, an organic acid, has a boiling point of 360ºC, has a melting point of 13ºC, and comprises at least 10 carbon groups and one ethylenic bond (Young, see information profile, physical properties). Given Yong states oleic acid is a liquid and has a melting point below room temperature, it is clear oleic acid is in a liquid state at 25ºC. 

The limitation “the alkali scavenger increases the alkali resistance of the glass reinforcement when exposed to an alkaline environment” defines the alkali scavenger by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claims 1 and 8. See MPEP 2173.05(g). Porter in view of Joachim and Riley teaches the claimed alkali scavenger as stated in the above rejection, including the alkali scavenger comprising oleic acid having a pKa of greater than about 3, and therefore would be capable of performing in the manner claimed.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2005/0009428) (Porter) in view of Joachim et al. (US 5,869,142) and Riley et al. (US 4,133,928) (Riley), as applied in claim 1 above, and further in view of Papazoglou et al. (US 2012/0282432) (Papazoglou).
Regarding claims 6 and 13
Porter in view of Joachim and Riley teaches all of the limitation of claim 1 above, however does not explicitly teach the coating composition comprising diisonoyl phthalate or dioctyl terephthalate. 
With respect to the difference, Papazoglou teaches a flame-retardant plastisol comprising polyvinyl chloride, plasticizer, and zeolites that are useful as coatings for fabrics, wherein material for such fabrics include glass, wherein the plasticizer is diisonoyl phthalate (DINP). See, e.g., abstract and paragraphs [0019] and [0037].
As Papazoglou expressly teaches, polyvinyl chloride coating compositions are formulated with plasticizers to improve the flexibility of the end product. Paragraphs [0006] and [0037]. 
Papazoglou and Porter in view of Joachim and Riley are analogous art as they are both drawn to PVC plastisol in the field of construction and textile industry. Paragraph [0047]. 
In light of the motivation of including DINP as provided by Papazoglou, it therefore would have been obvious to one of ordinary skill in the art to include DINP in the polyvinyl chloride plastisol coating of Porter in view of Joachim and Riley, in order to increase flexibility, and thereby arrive at the claimed invention. 

 Response to Arguments
The previous rejection of claims 1-14 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1 and 8. 

Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive, as set below. 

Applicant primarily argues Joachim et al. provides no motivation to use their acid in any coating as described by Porter et al. Joachim only describes a polymer binder of a phenolic condensation resin. Joachim does not suggest that any weak acid in any binder system would improve the mechanical properties of a glass-fiber mat. There is no suggestion or motivation in Joachim et al. to use any binder system other than a phenolic condensation resin binder. Remarks, page 7. 
The Examiner respectfully disagrees as follows:
Firstly, it is noted Joachim et al. is not used to replace the polyvinyl chloride of the polyvinyl chloride resinous plastisol coating of Porter et al. Joachim et al. is only used as a teaching reference to add oleic acid to the polyvinyl chloride resinous plastisol coating. 
Secondly, the fact remains Joachim teaches oleic acid, the alkali scavenger, is applied to the glass fiber in order to protect/improve the glass fiber strength over time. Abstract, column 1, lines 45-64, column 2 line 46 – column 3, line 2. Joachim does not explicitly teach the oleic acid is applied to interact with the specific binder in order to provide the improvements to glass fiber strength nor does Joachim explicitly teach the oleic acid fails to improve the glass fiber strength over time when combined with a different binder. Therefore, it would be obvious to one of ordinary skill in the art to add the oleic acid to the liquid binder, the polyvinyl chloride resinous coating, of Porter to coat the glass fibers, with a reasonable expectation to improve the glass fiber strength over time.	
Thirdly, it is noted that while Joachim does not disclose all the features of the present claimed invention, Joachim is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention (i.e., polymer composition comprises a polymer consisting essentially of polyvinyl chloride, polyamide, or a combination thereof; glass reinforcement for a cementitious board), In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., adding an alkali scavenger to a liquid binder, and in combination with the primary reference, discloses the presently claimed invention. 


Applicant further argues there is no indication that the weak acid of Joachim et al. in a coating of Porter et al. would homogeneously disperse. None of the references discuss any acid that is homogenously dispersed within the coating, where the coating is a continuous coating on the glass reinforcement at a thickness of greater than 50 µm as claimed. Applicant further argues the binder of Joachim et al. is sprayed onto the fibers, therefore the coating of the binder onto the fibers is not continuous. Applicant argues the weak acid is applied separately if it is incompatible with the components of a binder Remarks, pages 7-8. 
The Examiner respectfully disagrees as follows:
Firstly, Applicant has provided no evidence showing oleic acid is incompatible with the components of the polyvinyl chloride resinous plastisol coating or a polyvinyl chloride plastisol resinous coating comprising oleic acid is incapable of forming a continuous coating.
Secondly, the fact remains Joachim teaches oleic acid, the alkali scavenger, is applied to the glass fiber in order to protect/improve the glass fiber strength over time. Abstract, column 1, lines 45-64, column 2 line 46 – column 3, line 2. Joachim teaches the weak acid can be added to the liquid binder and thus applied with the liquid binder to the fibers. Column 2, line 46-48. Joachim does not explicitly teach the oleic acid is applied to interact with the specific binder in order to provide the improvements to glass fiber strength. Joachim does not explicitly teach the oleic acid fails to improve the glass fiber strength over time when combined with a different binder. Joachim does not explicitly teach a binder system comprising the oleic acid is incapable of forming a continuous coating. Therefore, it would be obvious to one of ordinary skill in the art to add the oleic acid to the liquid binder, the polyvinyl chloride plastisol resinous coating, of Porter to form a continuous coating on the glass fibers, with a reasonable expectation to improve the glass fiber strength over time.	
Thirdly, it is noted that while Joachim does not disclose all the features of the present claimed invention, Joachim is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention (i.e., polymer composition comprises a polymer consisting essentially of polyvinyl chloride, polyamide, or a combination thereof; glass reinforcement for a cementitious board), In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., adding an alkali scavenger to a liquid binder, and in combination with the primary reference, discloses the presently claimed invention. It is further noted Joachim is not used to teach the polymer composition or continuous coating and it is not required Joachim teach the polymer composition or continuous coating.
Applicant further argues Joachim et al. does not teach, suggest, or disclose that any acid of Joachim et al. used as an alkali scavenger. Joachim is silent to any alkali scavenger that increases the alkali resistance of the glass reinforcement when exposed to an alkaline environment as claimed. Joachim et al. is not concerned with any increased alkali resistance of their binder composition. Remarks, page 8. 
The Examiner respectfully disagrees. 
Firstly, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Porter in view of Joachim and Riley disclose oleic acid as presently claimed, it is clear that the oleic acid of Porter in view of Joachim and riley would be capable of performing the intended use, i.e. alkali scavenger, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Secondly, the limitation “the alkali scavenger increases the alkali resistance of the glass reinforcement when exposed to an alkaline environment” defines the alkali scavenger by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claims 1 and 8. See MPEP 2173.05(g). Porter in view of Joachim and Riley teaches the claimed alkali scavenger as stated in the above rejection, including the alkali scavenger comprising oleic acid having a pKa of greater than about 3, and therefore would be capable of performing in the manner claimed.
Thirdly, in response to applicant's argument that Joachim et al. is not concerned with any increased alkali resistance of their binder composition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants further argue Joachim et al. is not directed to a glass reinforcement for a cementitious board as claimed. Remarks, page 8. 
The Examiner respectfully disagrees. 
In response to applicant's argument that Joachim is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Joachim is reasonable pertinent to the particular problem with which the applicant is concerned in view of paragraphs [0003-0006] and [0046], as Joachim is drawn to improving the tensile strength of a glass fiber mat using oleic acid. Abstract and column 1, lines 45-64. Further, Joachim is in the field of applicant’s endeavor as it is related to coating compositions for glass fiber fabrics. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789